By the Court,
Coleman, J.:
Appellant was convicted upon a charge of perjury. Six grounds for reversal are urged — one that the court erred in giving instructions, and the others based upon alleged erroneous rulings on objections to the admission of tendered evidence.
Section 73, c. 232, Stats. 1919, pp. 431, 432, provides what shall constitute the record on appeal in a criminal case. Pursuant thereto, the only way by which the evidence in the case can become a part of the record is to have it incorporated in a duly settled bill *332of exceptions. There is no bill of exceptions; hence there is nothing before the court for its consideration. True it is that the instructions complained of are a part of the record proper, but so far as appears they may have been given at the request of appellant. In view of the fact that there is no bill of exceptions before us, we must presume that the instructions were applicable to the proof. State v. Keith, 9 Nev. 16. Furthermore, as stated in State v. Willberg, 45 Nev. 183, 200 Pac. 475, no judgment will be reversed for a misdirection of the jury unless it appears, after an examination of the entire case, that the error complained of resulted in a miscarriage of j ustice. In the absence of a bill of exceptions, there can be no examination of the entire case.
The judgment is affirmed.